Opinion of the Court by
Judge Robertson:
It seems to this court that the appellant is concluded by the decree under which the appellee McLaughlin purchased her house and lot.
Her petition in that case alleged that her husband gave her the property, and McLaughlin’s purchase on the faith of that allegation, estops her to allege or prove the contrary. Then, according to the 17th section, article 4, chapter 28, Revised Statutes, she might alienate her interest, with consent of the donor, which was given to tbat decree.
Wherefore, the judgment dismissing her petition for reclamation is affirmed.